STONE, BARRY J., Associate Judge,
concurring in part and dissenting in part.
I would reverse for resentencing. Some of the probation conditions imposed constitute an abuse of discretion. Those conditions, without exception, prohibit the appellant from operating any business, having a bank account, participating in any loan transaction, or residing in a house having a value of over $50,000, including the one presently occupied by his wife and child. In my judgment these provisions, notwithstanding appellant’s conviction for an extensive securities fraud, go beyond a reasonable relationship to the purposes of the probation. Additionally, the restriction on living accommodations is contrary to homestead and other public policy in that it forces the family to either live apart or dispose of their residence. I recognize that appellant failed to contemporaneously object to these or any other conditions imposed. However, in my judgment the error, to the above extent, was fundamental. In all other respects I would affirm.